IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,357-01



                       IN RE GONZALO ROBLES CESENA, Relator



                ON PETITION FOR A WRIT OF MANDAMUS
                   IN CAUSE NOS. 00475441 & 00475442
        IN THE MUNICIPAL COURT FOR THE CITY OF CARROLLTON
                        FROM DALLAS COUNTY



        Per curiam.

                                              ORDER

        Relator filed a petition for a writ of mandamus, pursuant to the original jurisdiction of this

Court. The petition requests that we issue a writ of mandamus in the underlying cases, ordering the

district court to order the city attorney’s office to provide electronic duplicates of videos in the above

actions.

        This Court held the application in abeyance, ordered a stay in the underlying proceedings,

and ordered the respondent to file a response. Relator has now filed a motion to dismiss the

application, stating that the City has provided the videos in these cases. Relator also asks this Court
                                                                                                2

to award him attorney’s fees.

       The stay in these cases is lifted and the motion for leave to file a petition for a writ of

mandamus is denied. All other relief is also denied.

Filed: June 27, 2018
Do Not Publish